Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2010/0332456 issued Anand Prahlad et al (hereinafter referred to as Prahlad).



(storage policy parameters for dictating data management, see Para. 0320, and secondary storage computing device for performing data management services, such as deduplication, see Para. 0327); 
utilizing the service policy to construct a service sequence defining an order with which each data management service of the set of data management services is to process the service request (secondary storage devices in communication with the cloud storage sites for deduplication services, see Para. 0318 – 0320, and secondary storage computing device for performing data management services, such as deduplication, see Para. 0327); and 
sequentially processing the storage operations of the service request using the set of data management services according to the service sequence (secondary storage device performs deduplication or encryption on data and metadata based on policy and in communication with the cloud storage sites, 0326 - 0328).

As to claim 2, Prahlad discloses maintaining state information to track service execution results by the data management services across the service sequence (storage manager maintains indexes for all data communicated to secondary storage devices for communication with the cloud storage sites, see Para. 0318 – 0320, and matching requests to stored prior requests and prior requests in buffers, see Para. 0126 – 0130, 0265, 0377, and 0397).

(tracking state of previous requests for execution of a requests, see Para. 0265).

As to claim 4, Prahlad discloses utilizing the state information to route the service execution results to internal destinations within a data management services architecture hosting the set of data management services (previous request states for execution of a request using the collaborative environment, see Para. 0265, and utilizing the callback layer in execution of intercepted data requests, see Para. 0281).

As to claim 5, Prahlad discloses wherein the service execution results are routed before a final data management service is executed to process the service request (previous request states for execution of a request using the collaborative environment prior to deduplication process, see Para. 0265, 0281 – 0285, 0345).

As to claim 6, Prahlad discloses utilizing a service redirector to track progress of the data management services processing the service request (tracking state of previous requests for execution of a requests, see Para. 0265, and storage manager maintains indexes for all data communicated to secondary storage devices for communication with the cloud storage sites, see Para. 0318 – 0320).

(provisioned compute resources (software as a service (SaaS) permits offsite data management services to be performed if client does not have local data management service, see Para. 0309, and load balancing and utilizing alternative routes, see Para. 0078).

As to claim 8, Prahlad discloses wherein service execution results of a data management service are cached (matching requests to stored prior requests and prior requests in buffers, see Para. 0126 – 0130, 0265, 0377, and 0397).

As to claim 9, Prahlad discloses wherein service execution results of the data management service are maintained for processing subsequent service requests (matching requests to stored prior requests and prior requests in buffers, see Para. 0126 – 0130, 0265, 0377, and 0397).

As to claim 10, Prahlad discloses wherein the service execution results are used in place of executing the data management service for processing of a subsequent service request (buffer for previous storage requests, see Para. 0126 – 0131, and utilizing the callback layer in execution of intercepted data requests, see Para. 0281).
(the cloud storage submodule 236 may simply convert the received file system request to one or more vendor-specific API calls and transmit the set of data separately from the other buffered requests before proceeding, see Para. 0130).

As to claim 12, Prahlad discloses evaluating service execution results generated from execution of the data management services according to the set of service sequences to select a target service sequence from the set of service sequences for subsequently processing instances of the service request (deduplication selection and execution for efficient pruning, see Para. 0126 – 0129, 0327, 0345, and a deduplication process only utilizes deduplication databases 297 associated with the same object server node 2208 that received or ingested the object, see Para. 0351).

As to claim 13, Prahlad discloses wherein a data management service comprises a deduplication service, and wherein service execution results of the deduplication service are evaluated to identify a storage efficiency of deduplication (deduplication selection and execution for efficient pruning, see Para. 0126 – 0129, 0327, 0345, and a deduplication process only utilizes deduplication databases 297 associated with the same object server node 2208 that received or ingested the object, see Para. 0351).
As to claim 14, Prahlad discloses wherein a data management service comprises a compression service, and wherein service execution results of the compression service are evaluated to identify a storage efficiency of compression (compression service for efficiently reducing storage, see Para. 0065, 0112, 0122, 0138, 0150, 0309, 0315, 0350, 0437, and maintaining storage and buffers under a threshold, see Para. 0070 – 0071, 0130, 0163, 0226).

As to claim 15, Prahlad discloses wherein a service redirector routes data relating to the processing of the service request between the data management services (load balancing and utilizing alternate routes, see Para. 0078, and provisioned compute resources (software as a service (SaaS) permits offsite data management services to be performed if client does not have local data management service, see Para. 0309).

Claims 16 – 19 are rejected using similar rationale to the rejections of claims 1 – 4 above.
Claim 20 is rejected using similar rationale to the rejection of claim 1 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.